     Case 1:15-cr-00355-LJO-SKO Document 70 Filed 04/12/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  ) Case No. 1:15-cr-00355-LJO-SKO
                                                 )
12           Plaintiff,                          ) APPLICATION AND ORDER FOR
                                                 ) APPOINTMENT OF COUNSEL
13    vs.                                        )
                                                 )
14    MARTIN CALZADA,                            )
                                                 )
15          Defendant,                           )
                                                 )
16                                               )
17
            Defendant, Martin Calzada, through the Federal Defender for the Eastern District of
18
19   California, hereby requests appointment of counsel.

20          Mr. Calzada had retained counsel and is now seeking appointed counsel under General
21   Order 595, which appoints counsel for all indigent defendants seeking assistance under the First
22
     Step Act. He submits the attached Financial Affidavit as evidence of his inability to retain
23
     counsel. Mr. Calzada was sentenced to 108-month term of imprisonment on July 24, 2017 and is
24
     currently in custody.
25
26   ///

27   ///

28   ///
     Case 1:15-cr-00355-LJO-SKO Document 70 Filed 04/12/21 Page 2 of 2


1    After reviewing the attached Financial Affidavit, it is respectfully recommended that counsel be
2    promptly appointed pursuant to 18 U.S.C. § 3006A to represent Mr. Calzada on his
3
     compassionate release proceedings related to this case.
4
5
            DATED: April 9, 2021                                  /s/ Eric V. Kersten
6
                                                           ERIC V. KERSTEN
7                                                          Assistant Federal Defender
                                                           Branch Chief, Fresno Office
8
9
                                          ORDER
10
11          Having satisfied the Court that the defendant is financially unable to retain counsel, the

12   Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.

13
     IT IS SO ORDERED.
14
        Dated:     April 9, 2021                               /s/ Barbara   A. McAuliffe           _
15
                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
